Case

10
1]
12
13
14

16
17
18
19
20
21
9
23
24
25
26
27
28

JOANNA ARDALAN,
Plaintiff,
V.
GABRIELA BORCHARDT, et al.,
Defendants.

¢:21-cv-02540-FMO-RAO Document 8 Filed OB22Q0/21._ Page of Paget Oa

 

 

(“Complaint”)). Dkt. No. 1.

 

 

 

FILED
CLERK, U.S. DISTRICT COURT

 

MARCH 29 2021

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
py: Var DEPUTY

 

 

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. CV 21-02540-FMO (RAOx)

ORDER REMANDING ACTION

FACTUAL BACKGROUND
In June 2020, Plaintiff Joanna Ardalan filed an action for breach of contract,
negligence, and unjust enrichment in Los Angeles County Superior Court seeking a
declaratory judgment and money damages against Defendants Josephine Borchardt,
Genevieve Borchardt, Francesca Borchardt, and Gabriela Borchardt, and Does | to

10 (“Defendants”). Notice of Removal, Exh. 1 (Summons and Complaint

Plaintiff alleged that, in October 2019, Defendants Josephine and Genevieve
Borchardt signed an agreement to lease Plaintiff's real property (“property”),

located in Los Angeles, California, and that all named Defendants thereafter resided

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
ph.
23
24
25
26
27

28

 

 

2:21-cv-02540-FMO-RAO Document 8 Filed 03/29/21 Page 2 of4 Page ID #:303

in the property. Complaint at J 2-5, 7, 9-11, 42, 53, and Exh. A. Plaintiff further
alleged that Defendants repeatedly failed to pay rent on time and made numerous,
often groundless, complaints about the condition of the property but then obstructed
Plaintiff's ability to remedy the alleged issues. Jd. at Y§] 11-34. According to
Plaintiff, in May 2020, Defendants announced that they would terminate the lease
pursuant to California Civil Code § 1942 (providing for termination by lessee
where conditions are uninhabitable) but did not vacate the property. /d. at 4] 35-53.

On March 23, 2021, Defendants filed a Notice of Removal (“Removal’)
invoking the Court’s federal question jurisdiction. Removal at 2 (alleging federal
jurisdiction pursuant to U.S.C § 1331 and 42 U.S.C. § 1983). Defendants allege that
this Court has jurisdiction under the Due Process and Equal Protection Clauses of the
Fourteenth Amendment because the state court has made improper rulings and
exhibited bias during the proceedings in Plaintiff's case in favor of Plaintiff and
against Defendants based on Defendants’ pro se status and because they are women.
Id. at 3-8. Defendants have also submitted a request to proceed in forma pauperis.
Dkt. No. 3.

Il.
DISCUSSION

Federal courts are courts of limited jurisdiction, having subject matter
jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
Kokkonen vy. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
2d 391 (1994). It is this Court’s duty always to examine its own subject matter
jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
obvious jurisdictional issue. See Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
to respond when a court contemplates dismissing a claim on the merits, it is not so
when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal

2

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
ph.
23
24
25
26
27

28

 

 

¢:21-cv-02540-FMO-RAO Document 8 Filed 03/29/21 Page 30f4 Page ID #:304

citations). A defendant attempting to remove an action from state to federal court
bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
925, 927 (9th Cir. 1986). Further, a “strong presumption” against removal
jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
Defendant asserts that this Court has subject matter jurisdiction pursuant to
28 U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in relevant part,
that a defendant may remove to federal court a civil action in state court of which the
federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section 1331
provides that federal “district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” See id. § 1331.
Here, the Court’s review of the Notice of Removal and the Complaint makes
clear that this Court does not have federal question jurisdiction over the instant matter
under 28 U.S.C. § 1331. “The presence or absence of federal-question jurisdiction
is governed by the ‘well-pleaded complaint rule,’ which provides that federal
jurisdiction exists only when a federal question is presented on the face of the
plaintiff's properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386,
392, 107 S. Ct. 2425, 2429, 96 L. Ed.2d 318 (1987). Here, the Complaint alleges
only straightforward causes of action for breach of contract, negligence, and unjust
enrichment under California law. Although “a claim that seemingly rests solely on
state law may nonetheless be removable” where federal law is found to have
preempted state law, see Galvez v. Kuhn (9th Cir. 1991) 933 F.2d 773, 776 (9th Cir.
1991), there is no basis for finding preemption in the instant case. Because Plaintiff's
complaint does not present a federal question, either on its face or as artfully pled,

the Court lacks jurisdiction under 28 U.S.C. § 1441.!

 

1 Although 28 U.S.C. § 1443 on its face appears to provide an avenue for removal
of a case commenced in state court “[a]gainst any person who is denied or cannot
enforce in [state court] a right under any law providing for equal civil rights,” that
statute does not entitle Defendants to removal here. See, e.g., Inland Valley
Development Agency v. Patel, 116 Fed. Appx. 98, 100 (9th Cir. 2004) (finding

3

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
ph.
23
24
25
26
27

28

2:21-cv-02540-FMO-RAO Document 8 Filed 03/29/21 Page 4of4 Page ID #:305

Il.
_ CONCLUSION
Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
Court of California, County of Los Angeles, forthwith.
IT IS SO ORDERED.

DATED: March 29, 2021

/s/

FERNANDO M. OLGUIN
UNITED STATES DISTRICT JUDGE

 

 

allegations that defendant “is unable to obtain a fair trial in a particular state court”
insufficient to support removal pursuant to section 1443(1)); see also People of State
of Cal. v. Sandoval, 434 F.2d 635, 636 (9th Cir. 1970) (per curiam) (rejecting
argument that Fourteenth Amendment provides basis for removal pursuant to section
1443).

 

 

 
